Per Curiam.
The Wayne County Savings Bank filed a bill of interpleader against the relator and the executors of the last will and testament of Henry Wineman, deceased, to determine who was entitled to certain funds held by the complainant. Mr. Henry Wineman, a son of the deceased, filed a petition setting forth that he was interested as legatee, and asked to be made a party to the suit. An order was made permitting him to appear. The purpose of this petition is to obtain a writ of mandamus to set aside that order. We see no objection to his appearing in the case, inasmuch as he is largely interested in the result. !
Order to show cause denied.